Citation Nr: 1528313	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-23 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable evaluation prior to October 5, 2012, and thereafter, an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to January 1970. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs Regional Office located in Denver, Colorado.  In that rating decision, the RO awarded service connection for PTSD and assigned a noncompensable evaluation, effective from February 28, 2011.  By the way of an August 2013 rating decision, the RO increased the assigned evaluation to 30 percent, effective from October 5, 2012.  The Veteran has explicitly expressed his desire to continue his appeal for an increased evaluation for his PTSD disability.  The initial increased rating claim is still on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

The Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, a remand is necessary prior to adjudication of the Veteran's PTSD claim.

The record shows that the Veteran's PTSD disability was last evaluated by VA in a November 2011 VA psychiatric examination.  Since that time, a review of the Veteran's mental health treatment records from the Boulder Vet Center indicated that his PTSD symptoms have worsened.  In fact, the RO awarded an increased rating as October 5, 2012 based on increased PTSD disability shown in the outpatient treatment records.  See August 2013 rating decision.  The Veterans Court of Appeals for Veteran's Claims (Court) has held that where the evidence indicates that a Veteran's disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  As it has been more than four years have passed since the Veteran's most recent VA examination, and in light of the medical evidence of increased symptoms, another VA examination to ascertain the current severity of his PTSD is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination, with an appropriate specialist, to evaluate the current severity of his PTSD disability.  The claims folder and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  All pertinent symptomatology and findings must be reported in detail. 

The evaluation of PTSD should consist of all necessary psychiatric testing, to include a mental status evaluation. 

The examiner is asked to comment on the degree of severity of the Veteran's service-connected PTSD, and its effect on his employment and activities of daily living. 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.
 
2.  After accomplishing any additional development deemed appropriate, readjudicate the claim for increased rating for the service-connected PTSD.  If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

